Case 3:18-cv-00512-NJR Document 130 Filed 08/10/20 Page 1 of 2 Page ID #446




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOSHUA W. KRUGER,

                       Plaintiff,

 v.                                              Case No. 18-cv-512-NJR

 JOHN BALDWIN, et al.,

                       Defendants.


                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on Cynthia Gimber’s motion to vacate entry of

default (Doc. 129). Gimber seeks to vacate the entry of default entered against her on June

23, 2020 (Doc. 97). Plaintiff Joshua W. Kruger has filed a motion for default judgment

(Doc. 108).

       Pursuant to Federal Rule of Civil Procedure 55(c), “[t]he court may set aside an

entry of default for good cause.” “In order to vacate an entry of default the moving party

must show: (1) good cause for default, (2) quick action to correct it, and (3) [a] meritorious

defense to plaintiff’s complaint.” Pretzel & Stouffer v. Imperial Adjusters, Inc., 28 F.3d 42, 45

(7th Cir. 1994); Cracco v. Vitran Express, Inc., 559 F.3d 625, 630-31 (7th Cir. 2009). The

standard for setting aside an entry of default is the same as that for setting aside a default

judgment but is applied more liberally. Cracco, 559 F.3d at 631.

       Gimber meets the standard for vacating the entry of default. She has shown good

cause for the default. Gimber was on a leave of absence at the time she received the

                                         Page 1 of 2
Case 3:18-cv-00512-NJR Document 130 Filed 08/10/20 Page 2 of 2 Page ID #447




summons and believed that she would be represented by counsel in any case against her.

She also acted quickly to resolve the default, seeking counsel on July 10, 2020. Counsel,

unfortunately, overlooked that request until just recently. Gimber also has a meritorious

defense.

      Given that defaults are disfavored and the standard for vacating an entry of

default is liberally applied, the Court finds that Gimber has met the requirements of Rule

55(c). The entry of default against Gimber (Doc. 97) is VACATED. Gimber is DIRECTED

to file her Answer by August 24, 2020. To the extent that Kruger seeks default judgment,

that motion (Doc. 108) is DENIED as moot.

      IT IS SO ORDERED.

      DATED: August 10, 2020


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 2 of 2
